                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION


MAX A. KELLEY, #2185192,                        §
          Plaintiff,                            §
                                                §
v.                                              §
                                                §   CASE NO. 6:18-cv-641-JDK-JDL
MAJOR WILLIAM BRATTON III,                      §
THOMAS BARNARD, and                             §
CONTRACT MONITOR ELDER,                         §
         Defendants.                            §
                                                §

          ORDER ADOPTING REPORT AND RECOMMENDATION
              OF UNITED STATES MAGISTRATE JUDGE

      This case was referred to United States Magistrate Judge John D. Love

pursuant to 28 U.S.C. § 636. On May 13, 2019, the Magistrate Judge issued a Report

and Recommendation (Docket No. 15), recommending that the action be dismissed

without prejudice for failure to comply with a court order and failure to prosecute. A

return receipt indicating delivery to Plaintiff, who is no longer in prison, was received

by the Clerk on June 24, 2019 (Docket No. 16).

      This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days). Here, Plaintiff did not file objections in the



                                            1
prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

clear error or abuse of discretion and reviews his legal conclusions to determine

whether they are contrary to law.     See United States v. Wilson, 864 F.2d 1219,

1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections

to a Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and Recommendations, the

Court finds no clear error or abuse of discretion and no conclusions contrary to

law. The Court therefore adopts the Report and Recommendation of the United

States Magistrate Judge (Docket No. 15) as the findings of this Court.

      Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report

(Docket No. 15) be ADOPTED and that the above-styled civil action be DISMISSED

WITHOUT PREJUDICE for failure to comply with a court order and failure to

prosecute. All pending motions are DENIED as MOOT.

      So ORDERED and SIGNED this 12th day of July, 2019.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE




                                             2
